Case 1:20-cv-00016-CFC Document 106 Filed 08/31/21 Page 1 of 6 PageID #: 3167




                                         REDACTED - PUBLIC VERSION
Case 1:20-cv-00016-CFC Document 106 Filed 08/31/21 Page 2 of 6 PageID #: 3168




                                         REDACTED - PUBLIC VERSION
Case 1:20-cv-00016-CFC Document 106 Filed 08/31/21 Page 3 of 6 PageID #: 3169




                                         /s/ David M. Fry
                                         John W. Shaw (No. 3362)
                                         David M. Fry (No. 5486)
                                         SHAW KELLER LLP
                                         I.M. Pei Building
                                         1105 North Market Street, 12th Floor
                                         Wilmington, DE 19801
                                         (302) 298-0700
                                         jshaw@shawkeller.com
                                         dfry@shawkeller.com
                                         Attorneys for Defendant

Dated: August 24, 2021




                                     2
Case 1:20-cv-00016-CFC Document 106 Filed 08/31/21 Page 4 of 6 PageID #: 3170




                                         REDACTED - PUBLIC VERSION
Case 1:20-cv-00016-CFC Document 106 Filed 08/31/21 Page 5 of 6 PageID #: 3171




      4.     “Guaranteed Obligations” are “any amount or amounts that may

become due and payable by Unipower . . . to PSTL pursuant to a bona fide invoice

issued by PSTL to Unipower under, and in accordance with the terms and conditions

of, the [MSA].”

      5.     The Guaranty is governed by Delaware law.

      6.     PSTL assigned all right, title, and interest in any amounts due and

payable by Unipower to Flex Jersey Limited (“Flex Jersey”).

      7.     PSTL’s assignment to Flex Jersey is “absolute and irrevocable[.]”

      8.     Because PSTL irrevocably assigned all right, title, and interest in the

underlying receivables to Flex Jersey, PSTL “has no personal stake in the outcome

of the controversy,” and therefore “lacks standing and cannot invoke the jurisdiction

of the federal courts.” Schaub v. Geico Ins. Co., C.A. No. 14-5570 (MAS)(LHG),

2015 U.S. Dist. LEXIS 69567, at *7 (D.N.J. May 29, 2015).

      9.     Because PSTL lacks standing to maintain this lawsuit, this action is

hereby DISMISSED.

                                       __________________________
                                       United States District Judge




                                         2
Case 1:20-cv-00016-CFC Document 106 Filed 08/31/21 Page 6 of 6 PageID #: 3172




                         CERTIFICATE OF SERVICE

      I, David M. Fry, hereby certify that on August 24, 2021, this document was

served on the persons listed below in the manner indicated:

    BY EMAIL
    William M. Alleman, Jr.                 Andrew J. Jarzyna
    BENESCH, FRIEDLANDER, COPLAN            BENESCH, FRIEDLANDER, COPLAN
      & ARONOFF LLP                           & ARONOFF LLP
    1313 N. Market Street, Suite 1201       71 South Wacker Drive, Suite 1600
    Wilmington, DE 19801                     Chicago, IL 60606
    (302) 442-7010                          (312) 212-4950
    walleman@beneschlaw.com                 ajarzyna@beneschlaw.com



                                           /s/ David M. Fry
                                           John W. Shaw (No. 3362)
                                           David M. Fry (No. 5486)
                                           SHAW KELLER LLP
                                           I.M. Pei Building
                                           1105 North Market Street, 12th Floor
                                           Wilmington, DE 19801
                                           (302) 298-0700
                                           jshaw@shawkeller.com
                                           dfry@shawkeller.com
                                           Attorneys for Defendant
